DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/23/2021.  These drawings are acceptable.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claims 1 and 6 under 35 USC § 101.
With regards to the rejection of Claim 1, the applicant has argued that Claim 1 has been amended with additional features of a signal generator, a random number generator, a memory, and/or a controller. The examiner agrees that support for these modifications is found in the specification. However, the examiner respectfully notes that the integration of an abstract idea with a generic processor or generic processor functions is not sufficient to overcome the judicial exception. See MPEP 2106.04(a)(2). 
With regards to the rejection of Claim 1, the applicant has argued that independent Claim 1 is directed towards a process, and independent Claim 6 is directed towards a machine. The examiner accepts these arguments.
With regards to the rejection of Claim 1, the applicant has argued that the claimed invention (e.g. generating the broadband test signal) is not directed to mathematical concepts (e.g. no formula explicitly recited in the claim language). The examiner respectfully disagrees. Although no formula is explicitly recited in the specification, a formula is not required for a claim to be directed to a mathematical concept. For example, a claim reciting generating the Fourier transform of a signal is directed towards a mathematical concept, whether the actual Fourier transform formula is explicitly typed out or not. 
With regards to the rejection of Claim 1, the applicant has argued that a human being is incapable of generating the physical broadband test signal without the use of a signal generator, and of acting as a random number generator. The examiner respectfully disagrees. The physical act of generating sound 
With regards to the rejection of Claim 1, the applicant has argued that a human is incapable of performing the vast amount of processing needed to practically perform the method of the claimed invention. The examiner respectfully disagrees. With regards to Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter, the 2019 Guidance), the examiner notes that determining whether or not a human could practically perform a method is not of concern—whether or not a human could theoretically perform the task is the purpose of this step. As stated in MPEP 2106.04(a)(2), if a human could perform a method via pen and paper, it fails Prong One as an abstract idea. Thus, seeing as a human could technically perform all the calculations of the claimed invention, even if it would be impractical, it fails Prong One. 
With regards to the rejection of Claim 1, the applicant has argued that additional features of a signal generator, a random number generator, a memory, and/or a controller, along with the purpose of determining the best masking signal, integrate the claimed invention into a practical application. The examiner respectfully disagrees. As stated above, the additional features amount to no more than a generic processor and generic processor functions, which are not sufficient to overcome a rejection under 35 USC 101. See MPEP 2106.04(a)(2). While determining the best masking signal would be integration into a practical application, the applicant's arguments are not commensurate in scope with the claimed invention. Claim 1 recites “and performing a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation”. It is not expressly clear from this limitation that a new, modified signal is being generated and output to the subject, nor is it expressly clear that this third step is iterative (as taught in [0025] of the specification). A recitation of iterative generations of a modified test signal with respect to the probability correlation may be sufficient to integrate the claim into a practical application.
 of Claim 6, the applicant has argued that claim 6 recites only physical components, inferring that by definition Claim 6 cannot be abstract. The examiner respectfully disagrees. As stated above with respect to Claim 1, the integration of an abstract idea with a generic processor or generic processor functions is not sufficient to overcome the judicial exception. See MPEP 2106.04(a)(2). 
With regards to the rejection of Claim 6, the applicant has argued that the inventive concept is not limited to noise suppression, but further relates to running continuous iterations until the most efficient noise suppression is determined. The examiner disagrees, and respectfully notes that this concept is the same as neutral networks and many other types of adaptive control. 
The applicant has argued the rejections of Claims 1 and 6 under 35 USC § 102.
With regards to the rejection of Claim 1, the applicant has amended to expressly disclose the determining of a masking effect of the broadband test signal on the tinnitus noise. The examiner acknowledges the amendment. The applicant has also argued that there is a difference between assessing the masking effect and a matching of a test signal to a tinnitus noise. Specifically the applicant has argued on page 16, “Using the probability correlation of the masking effects determined from [a masking measurement], a test signal is then estimated which plausibly reproduces the tinnitus sound. The method thus reliably generates a masking signal, i.e. a noise as an acoustic signal, which is intended to mask or cover the tinnitus noise or distract from it”, and that “Zeng teaches a comparison measurement instead of a masking measurement” (page 17). The examiner respectfully disagrees with this. Zeng teaches a masking measurement as well as a matching measurement (See rejection under 35 USC § 102 below). Zeng also teaches the additional subject matter added by the applicant to the claims.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 101 reads as follows:


Claims 1-6 are rejected under 35 U.S. C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method of tinnitus characterization, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, performing the first and second steps in the context of this claim encompasses the user manually generating a broadband signal with his or her voice, mentally comparing the generated broadband signal with tinnitus noise, storing the broadband test signal with a comparison result, and varying the amplitudes of the signal frequencies of the test signal while repeating the process. A human can generate a broadband signal via a signal generator by using their vocal cords as the signal generator. Similarly, the limitation of determining a probability correlation for determining the tinnitus noise based on stored broadband test signals and associated comparison results, as drafted, under its broadest reasonable interpretation, encompasses a mathematical calculation able to be done on paper or in the mind. This judicial exception is not integrated into a practical application because the additional elements recited in the claim are either generic computer components/functions, or are insufficient to fully integrate the invention into a practical application. While determining the masking effect of a broadband test signal on a tinnitus noise would be integration into a practical application, the lack of a recitation of iterative generations of a modified test signal with respect to the probability correlation means that the claimed invention is not fully integrated into the practical application of determining a masking effect of a broadband test signal on a tinnitus noise. There are no additional other elements amount to significantly more than the judicial exception. There are no inventive concepts recited because iterative adaptive control procedures as outlined in the claim is commonly taught in the field of neural networks and adaptive algorithms. The claim is not patent eligible.
Claim 2 recites a limitation of repeating the first and third steps until the probability correlation reaches or exceeds a second threshold value, which as drafted, under its broadest reasonable 
Claim 3 recites a limitation of setting randomly the amplitudes of individual ones of the signal frequencies of the broadband test signal, which as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the second step can performed in the mind and via voice as explained above. Setting randomly the amplitudes of individual ones of the signal frequencies of the broadband test signal can also be calculated and performed by the mind and voice. This judicial exception is not integrated into a practical application because there are no applications stated in the claim; it is merely a performance of an idea. There are no additional elements recited that amount to significantly more than the judicial exception, and there are no inventive concepts recited. The claim is not patent eligible.
Claim 4 recites using a physiological model to determine the probability correlation. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of determining a probability correlation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the physiological model) amount to the insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 5 recites using a model of a basilar membrane as the physiological model, the probability correlation being determined on a basis of an excitation pattern of the model of the basilar membrane. This judicial exception is not integrated into a practical application because there are no additional See MPEP 2106.05(g). The claim is not patent eligible.
Claim 6 is rejected under 35 U.S. C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an apparatus for tinnitus characterization. 
The limitation of tinnitus characterization, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "a controller" and a “signal generator”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "a controller having a memory and a random number generator, said controller programmed to:" language, performing the first and second steps in the context of this claim encompasses the user manually generating a random broadband signal mentally or with his or her voice, mentally comparing the generated broadband signal with tinnitus noise, storing the broadband test signal with a comparison result, and varying the amplitudes of the signal frequencies of the test signal while repeating the process. A human can mentally generate a broadband signal, think about a broadband signal, and/or generate a broadband signal by hand. Similarly, the limitation of comparing the signal with tinnitus noise, storing it with an associated comparison result, determining a probability correlation, and repeating the process while varying the amplitudes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the "a controller programmed to" language, "determine a probability correlation for determining the tinnitus noise based on stored broadband test signals and associated comparison results· in the context of this claim encompasses a person calculating the probability correlation on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al (U.S. Patent Application No. 2015/0073296, hereinafter Zeng).
Regarding Claim 1, Zeng discloses
A method for operating an apparatus for tinnitus characterization, which comprises the steps of:
performing a first step which comprises the substeps of:
generating, via a signal generator (the Sennheiser HDA-200 headphones used for Experiment 1, “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]), a broadband test signal ("Sounds at 21 [ center frequencies] ... and at six bandwidths will be presented in random order", [0103])(it is noted by the examiner that the applicant defines a broadband signal as one with a number of spectrally juxtaposed, narrowband, or tonal noise components; therefore any signal with multiple single-frequency subcomponent signals is interpreted as broadband by the examiner under broadest reasonable interpretation. It is also noted that under broadest reasonable interpretation the examiner is considering the first 10 of the 21 sounds to be the first step, and that the 10 sounds under broadest reasonable interpretation can be different signals) having a plurality of signal frequencies (sounds from [0 103] and Table 1; "each having a distinct center frequency and a distinct bandwidth", [0041]; to have a bandwidth, the sound must have signals at an upper and lower frequency, which makes it a signal with multiple single-frequency signals);
comparing the broadband test signal with tinnitus noise (Fig. 6, "the subject is asked to rank the similarity of the presented sound to their tinnitus", [0103]) to determine a masking effect the broadband test signal has on the tinnitus noise (“Embodiments disclosed herein are operable for matching the tinnitus of a human subject. Particularly…[they] are operable to perform this function by generating one or more sounds that can effectively mask the tinnitus of the subject”, [0032]; Experiment 1 is a disclosed embodiment); 
 are compatible as stated in [0053]) in a memory of a controller (Memory 114 of computing element 104, Fig. 2; the storing of likeness scores is part of method 300 can be implemented by computing element 104, “in some embodiments, aspects of the method 300 can be realized by the computing apparatus 104”, [0082]) ; and 
determining a probability correlation (Fig. 6, [0103]; "Likeness score", 320, Fig. 3, [0082] which is compatible with Experiment 1 of [0 103] as stated in [0053]; a likeness score can be a "percentage match for each of the plurality of sounds", [0042]) for determining the tinnitus noise based on stored broadband test signals (Sounds with center frequencies and bandwidths from [0103]) and associated comparison results (Fig. 6); 
performing a second step which varies amplitudes of individual ones of the signal frequencies of the broadband test signal ("Sounds at 21 [ center frequencies] ... and at six bandwidths will be presented in random order", [0103], as the bandwidths and center frequencies change, the cutoff frequencies will change and individual frequency amplitudes will vary between zero and non-zero; it is noted that under broadest reasonable interpretation the last 11 sounds can be considered a second step. As the signal changes the individual amplitude frequencies will vary between zero and non-zero) via a random number generator of the controller (Experiment 1 is carried out by “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]; generating numbers or data in a random order is one of the generic functions of a laptop); 
repeatedly performing the first and second steps (Twenty one bandwidth sounds are presented in [0103]: under broadest reasonable interpretation by the examiner the first step is 
performing a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation ("the best pure tone and best noise will be mixed at different signal-to-noise ratios'', [0103]; ''third sound” 330, Fig 3, [0082]).
Regarding Claim 2, Zeng discloses
The method according to claim l, which further comprises repeating the first and third steps (" 14 subjects were asked to repeat both procedures a total of 3 times each to attain reliability measures of a matched sound", [0096]) until the probability correlation reaches or exceeds a second threshold value ("Tinnitus rating outcomes of the various tinnitus matching methods were evaluated ... Significance levels were set at 0.05", [0113]).
Regarding Claim 3, Zeng discloses
The method according to claim 1, which further comprises during the second step, setting randomly ("Sounds .... will be presented in a random order", [0103]) the amplitudes of individual ones of the signal frequencies of the broadband test signal (Sounds at 21 [center frequencies] in [0103], as the bandwidths and center frequencies change, the cutoff frequencies will change and individual frequency amplitudes will vary between zero and non-zero for all last 11 sounds the examiner is considering to be the last step).
Regarding Claim 4, Zeng discloses
The method according to claim 1, which further comprises using a physiological model ("53 normal hearing subjects…were recruited form the undergraduate student population at the University of
California, Irvine;" [009l]) to determine the probability correlation ("the subject is asked to rank the
to denote a person or thing that serves as a pattern for replication. Thus, it is possible for a human person, who performs physiological functions, to be considered a physiological model.
Regarding Claim 6, Zeng discloses
An apparatus for tinnitus characterization, comprising:
a signal generator (Sennheiser HDA-200 headphones, Experiment 1, [0098]);
a controller (Element 104, Fig. 1; also Dell Latitude E6510 laptop used for Experiment 1 in [0098], as these two embodiments are compatible as taught in [0053]) having a memory (Memory 114, Fig. 2) and a random number generator (Experiment 1 is carried out by “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]; generating numbers or data in a random order is one of the generic functions of a laptop), said controller programmed to “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]):
perform a first step which comprises the substeps of:
generate, via said signal generator (Sennheiser HDA-200 headphones used for Experiment 1), a broadband test signal (Audio generation module 124 "can be configured to generate the plurality of sounds", [0064]; can be used in Experiment 1 of [0103] as explained in [0053]. It is noted by the examiner that the applicant defines a broadband signal as one with a number of spectrally juxtaposed, narrowband, or tonal noise components; therefore any signal with multiple single-frequency subcomponent signals is interpreted as broadband by the examiner under broadest reasonable interpretation. It is also noted that under broadest reasonable interpretation the examiner is considering the first 10 of the 21 sounds to be the first step, and that the 10 sounds under broadest reasonable interpretation can be different signals) having a plurality of signal frequencies (Audio Generation Module 124, Fig. 2, [0064]);

store the broadband test signal with an associated comparison result in said memory of said controller (Memory 114, Fig. 2; the storing of likeness scores is part of method 300 can be implemented by computing element 104, “in some embodiments, aspects of the method 300 can be realized by the computing apparatus 104”, [0082]) (It is noted by the examiner that the embodiments from Fig. 3 and Experiment 1 are compatible as stated in [0053]); and
determine a probability correlation (Processor 112, [0057]; a likeness score can be a "percentage match for each of the plurality of sounds", [0042]; likeness score is input but still "determined in the sense that it has to be stored and associated with a result by processor 112) for determining the tinnitus noise based on stored broadband test signals and associated comparison results;
perform a second step which varies amplitudes of individual ones of the signal frequencies of the broadband test signal (Audio generation module 124 "can be configured to generate the plurality of sounds", [0064]; can be used in Experiment 1 of [0103] as explained in [0053]; it is noted that under broadest reasonable interpretation the last 11 sounds can be considered a second step. As the signal changes the individual amplitude frequencies will vary between zero and non-zero) via said random number generator (Experiment 1 is carried out by “tinnitus matching software were written and run…on a…laptop and delivered using…headphones”, [0098]; generating numbers or data in a random order is one of the generic functions of a laptop);
repeatedly perform the first and second steps (Twenty one bandwidth sounds are presented in [0103] until the probability correlation reaches or exceeds a first threshold value ("the highest ranked 
perform a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation ("The audio generation module 124 can be further configured to generate at least one third sound based on at least one of the plurality of first sounds and based on at least one of the plurality of second sounds. The generating can be based on the first likeness scores associated with the plurality of sounds." [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U. S.C. 103 as being unpatentable over Zeng in view of Klefenz (U.S. Patent Application No. 2010/023 2631, hereinafter Klefenz).
Regarding Claim 5, Zeng discloses the probability correlation being determined on a basis of an excitation pattern of the model of the basilar membrane ("the subject is asked to rank the similarity of the
Zeng does not expressly disclose using a model of a basilar membrane as the physiological model. However, Klefenz teaches using a model of a basilar membrane as the physiological model (°'A first circuit block 17100 receives input signals 17200, 17220, 17240 which may, for example, represent a neural activity pattern, an excitation pattern of a basilar membrane or a neurotransmitter vesicle occurrence", [0214] ). The advantage of using a model of a basilar membrane as the physiological model is to test to see if the tinnitus is caused by a problem in the basilar membrane, as taught by non-patent literature (NPL) to Baguley ("Chery-Croze et al noted that, in an area where IHC [inner hair cells] damage was present, any efferent inhibition of the OHCs [outer hair cells] in that area will be reduced due to the reduced afferent input. That efferent innervation may be shared with neighbouring OHCs partnering undamaged IHCs, due to the diffuse nature of efferent innervation (one fibre for 20-30 OHCs), and so the undamaged area neighbouring the damaged IHCs may also have reduced efferent inhibition, giving rise to a highly active area of the basilar membrane, resulting in tonal tinnitus.", p. 198). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng with Klefenz, by modifying the human subject physiological model of Zeng, with the using a model of a basilar membrane as the physiological model of Klefenz, to test to see if the tinnitus is caused by a problem in the basilar membrane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Fogel et al (WIPO Patent Application No. 2007/121446), which discloses an apparatus and method for presenting randomly varied broadband noises to a user, who rates them based on tinnitus masking effect until an optimal tinnitus masking noise is found.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791